Citation Nr: 0309839	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-18 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for bicipital tendinitis of the right shoulder with neck 
pain.

2.  Entitlement to an initial rating greater than 10 percent 
for bicipital tendinitis of the left shoulder with neck pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to April 
1999.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, dated in March 2000.  That decision, 
in pertinent part, granted the veteran's claims of 
entitlement to service connection for bicipital tendinitis of 
the right and left shoulder with neck pain.  The veteran duly 
appealed the rating assigned.  The case has been forwarded to 
the Board of Veterans' Appeals (Board) for appellate review.

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of her bilateral 
tendinitis with neck pain.  Therefore, the propriety of the 
rating from the effective date, through the point in time 
when a final resolution of each issue has been reached, is 
currently before the Board. Fenderson v. West, 12 Vet App 119 
(1999); Grantham v. Brown, 114 F.3d 1156 (1997).  


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support her claim includes obtaining a VA examination  
adequate for rating purposes.  38 C.F.R. § 3.159(c)(4) 
(2002).  The Board notes that the most recent rating 
examination of record is from March 2001.  A more recent 
examination would more accurately reflect the veteran's 
current disability.

The Board also notes that records of several months of VA 
treatment at the VA Medical Center (VAMC) are not currently 
of record.  These date from October 2000 to January 2001.  VA 
treatment and evaluation records are constructively included 
within the record.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992). If records of VA treatment or evaluation are 
material to the issue on appeal and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Id.

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently invalidated 38 C.F.R. 
§ 19.9(a)(2) (2002) which was intended to give the Board the 
authority to accomplish additional development of the 
evidence in cases on appeal without the need to remand the 
case to the RO.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  One reason for the Federal Circuit's ruling 
appears to be that the regulation in question allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, it now appears that when additional development of 
the evidence is necessary, the proper course of action is to 
remand the matter to the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate her claims, as 
well as what evidence she is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her bilateral 
shoulder disabilities since January 2002.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should obtain the veteran's 
outpatient records from the VAMC in 
Durham, North Carolina for any treatment 
of bilateral bicipital tendinitis during 
the period of October 2000 through 
January 2001.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
status of her bilateral shoulder 
disabilities.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity.  An opinion should be provided 
regarding whether pain significantly limits 
functional ability during flare-ups or with 
extended use. Voyles v. Brown, 5 Vet. App. 
451, 453 (1993).  It should be noted whether 
the clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

5.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record.  If the benefits sought 
are not granted in full, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





_______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




